Citation Nr: 9918116	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for skin disorders.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a musculoskeletal 
disorder.  

5.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder (PTSD) and a sleep disorder.  

6.  Entitlement to a permanent and total disability rating 
for pension purposes.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967 
and from November 1990 to May 1991.  He served in Southwest 
Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


REMAND

Several medical reports refer to the appellant as a combat 
veteran.  Combat service requires special analysis of the 
facts surrounding the incurrence of disease or injury in 
service.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  See Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996); Arms v. West, 12 Vet. App. 188 (1999).  The 
veteran should be asked to report any combat service he may 
have had.  

Post-traumatic stress disorders must be verified.  The RO 
should ask the veteran for the details of the claimed 
stressors and forward the information for verification.  See 
64 Fed. Reg. 32807, 32808 (June 18, 1999); to be codified at 
38 C.F.R. § 3.304(f) (1999).  

In March 1998, the RO denied numerous disorders claimed as 
due to an undiagnosed illness.  In his April 1998 appeal, the 
veteran asserted that he was suffering from Gulf War 
Syndrome.  Liberally construed, this could be accepted as a 
notice of disagreement with the denial of those numerous 
disorders claimed as due to an undiagnosed illness.  The RO 
must now send the veteran a statement of the case on those 
issues.  38 U.S.C.A. § 7105 (West 1991).  

Further, in regard to the undiagnosed illness claims, on 
April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

There is an indication that the veteran has applied for 
Social Security Administration (SSA) benefits.  Those records 
must be reviewed and considered.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992).

On November 6, 1998 the appeal was certified for appellate 
review and the claim file was transferred to the Board.  The 
appellant was informed that he could request a change in 
representation, a personal hearing or submit additional 
evidence within 90 days from the date of the letter.  On 
November 13, 1998, within the 90 day period, the RO received 
"additional evidence" from the appellant, without a written 
waiver of entitlement to initial RO consideration.  That 
evidence was then forwarded to the Board.  See 38 C.F.R. 
§ 20.1304 (1998).  This consisted of a medical statement on 
the veteran's psychiatric disability.  

38 C.F.R. § 20.1304(a) (1998) provides, in part, that an 
appellant may submit additional evidence within the 90 day 
period after notice of certification and transfer of the 
claim file to the Board, subject to the requirement of 
38 C.F.R. § 20.1304(c) (1998).  In turn, 38 C.F.R. 
§ 20.1304(c) provides that "[a]ny pertinent evidence 
submitted [under § 20.1304] must be referred to the [RO] for 
review and preparation of a [SSOC] unless this procedural 
right is waived" in writing.  

Here, the veteran has submitted additional evidence which is 
new, in that it was not previously on file.  However, no 
written waiver of initial consideration of this evidence by 
the RO has been file.  Having received this "additional 
evidence" within the 90 day period and in the absence of a 
written motion demonstrating good cause for the delay, the 
Board is precluded by regulation from considering this 
"evidence" in conjunction with the present appeal.  
Therefore, the "additional evidence" is hereby referred to 
the RO for initial consideration pursuant to 38 C.F.R. 
§ 20.1304 (1998).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:  

1.  The RO should request the SSA to 
furnish a copy of any administrative 
decision granting the veteran disability 
benefits, as well as a complete copy of 
his medical records.  

2.  The veteran's service personnel 
records, or a copy thereof, should 
obtained and associated with the claims 
folder.  

3.  The RO should request from the veteran 
a statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  The 
veteran should be asked to provide 
specific details of the claimed combat 
events and of any other stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units overseas, duty assignments 
and the names and other identifying 
information concerning any individuals 
involved in the events.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) [previously the United States 
Army and Joint Services Environmental 
Support Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150.  See VA MANUAL M21-
1, Part VI, Paragraph 7.46 (1992).  They 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

5.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

6.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

7.  The RO should take all appropriate 
steps to ensure that all evidence 
submitted by the veteran has been 
associated with his claim file.

8.  Then RO should readjudicate the 
claims in light of the additionally 
obtained evidence.  

9.  The RO should issue a statement of 
the case on the undiagnosed illness 
issues.  

The veteran is reminded that he must file 
a timely substantive appeal which should 
set out specific arguments relating to 
errors of fact or law.  The Board may 
dismiss any appeal which fails to do so.  
38 C.F.R. § 20.202 (1998).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

The Board takes this opportunity to remind the veteran that 
he must present a "well grounded" claim.  That is, he must 
present a claim which is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  That means that for a claim of service connection, 
there must be evidence of a current disability, evidence of 
disease or injury during service and evidence of a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

